Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 11 and 16 are allowed.
Claims 2-10, 12-15, 17 and 19-20 are allowed by virtue of dependency on claims 1, 11 and 16.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Prior art of record as applied does not disclose or render obvious specifically….  “a same conformal dielectric layer over the fin and in the isolation trench; and a conductive gate layer over the fin, the conductive gate layer inducing stress in the fin, the conformal dielectric layer between the conductive gate layer and the fin.” in combination of all other limitations of claim 1.
Regarding claim 11, Prior art of record as applied does not disclose or render obvious specifically….” a same conformal dielectric layer over the fin, the first doped region and the second
doped region and laterally adjacent to an edge portion of the first doped region, the conformal
dielectric layer extending to the substrate; and a conductive layer over the dielectric layer, the conductive layer inducing a tensile stress in the fin” in combination of all other limitations of claim 11.
Regarding claim 16, Prior art of record as applied does not disclose or render obvious specifically….” a trench in the semiconductor layer, extending from a surface of the semiconductor layer
toward the interface between the buried oxide layer and the semiconductor layer, the first doped
region positioned between the fin and the trench; a same dielectric layer over the fin and filling the trench; and a metal gate over the dielectric layer, the metal gate inducing a compressive stress in the
fin” in combination of all other limitations of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816